Name: Council Regulation (EEC) No 3220/83 of 15 November 1983 amending Regulation (EEC) No 198/83 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/20 Official Journal of the European Communities 16 . 11 . 83 COUNCIL REGULATION (EEC) No 3220/83 of 15 November 1983 amending Regulation (EEC) No 198/83 on fishing activities in waters under the sovereignty or jurisdiction of the Member States , adopted provisionally pending the fixing of TACs and quotas for 1983 it appears fitting that Belgium s fishing possibilities in the southern part of the North Sea and in the eastern English Channel be increased ; Whereas it is necessary that details of these catches be communicated twice a week, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas on 25 January 1983 the Council adopted a common fisheries policy covering inter alia the fixing of total allowable catches (TACs) and quotas for 1982, arrangements for access and a structural policy ; Whereas these TACs and quotas are being provi ­ sionally applied for 1983 , pending adoption by the Council of the Commission's proposals concerning these TACs and quotas for 1983 , by Regulation (EEC) No 198/83 (2); Whereas, having regard to the scientific opinion obtained, fishing may be authorized for herring stocks in the northern and central North Sea ; whereas, however, the outcome of the consultations with Norway on the shares available for the Community should be taken into account ; Whereas fishing for herring in the northern and central parts of the North Sea was authorized for limited quantities by Regulation (EEC) No 1353/83 (J) ; Whereas, pending a final decision by the Council , it is appropriate that Regulation (EEC) No 198/83 be amended so as to authorize Community fishermen to fish , until 15 December 1983 , herring stocks in the northern and central North Sea ; Whereas these catches should be set off against the quantities which may be caught in the southern part of the North Sea and in the eastern English Channel , in accordance with Regulation (EEC) No 198 /83 ; Whereas the transfer possibilities afforded by this Regulation will bring about a reduction in catches in the southern part of the North Sea and in the eastern English Channel ; Whereas Belgium has not been allocated quotas in the northern and central parts of the North Sea ; whereas HAS ADOPTED THIS REGULATION : Article 1 The following Article la is hereby inserted in Regula ­ tion (EEC) No 198/83 : 'Article la 1 . Fishing for herring shall be authorized in the northern and central parts of the North Sea (ICES divisions IV a and b) until 15 December 1983, in accordance with the Annex. All the quantities caught in these divisions in 1983 shall be set off against the TACs and quotas mentioned in the Annex. 2 . Member States shall communicate every Tuesday and Friday by telex to the Commission the landings of herring caught in the area mentioned in paragraph 1 , made by their vessels . 3 . The catches made in the ICES divisions referred to in paragraph 1 as from the date on which this Regulation enters into force shall be set off against the total allowable catches, the share available for the Community and the quantities in favour of each Member State fixed by Regulation (EEC) No 198 /83 for the herring stock of the southern North Sea and of the eastern English Channel (ICES divisions IV c (excluding Black ­ water stock) and VII d).' Article 2 By way of derogation from Article 1 of Regulation (EEC) No 198/83 , an additional 1 000 tonnes of herring, to be fished until 15 December 1983, shall be granted to Belgium in the southern part of the North Sea and in the eastern English Channel (ICES divi ­ sions IV c (excluding Blackwater stock) and VII d). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 24, 27 . 1 . 1983 , p . 1 . (2) OJ No L 25, 27 . 1 . 1983 , p . 32 . P) OJ No L 139 , 28 . 5 . 1983 , p . 54. 16. 11 . 83 Official Journal of the European Communities No L 318/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 For the Council The President C. SIMITIS ANNEX (tonnes) Stock || Species Geographicalregion ICES/NAFO area Member State 1983 quota Herring Northern North Sea IV a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 260 2 620 1 460 3 530 13 780 I EEC total 25 650 Herring Central North Sea IV b Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 250 1 400 1 440 5 450 5 870 I EEC total 15410 Fishing for herring in ICES division IV b shall be prohibited to the east of 3 ° 00 E throughout the whole year.